104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert B. DEPUGH, Appellant,v.James SUTTON, Carroll County Deputy Sheriff;  WillisSwearingin;  Michael W. Bradley, Former Carroll CountyProsecuting Attorney;  William G. Hanson, Officer Des MoinesIowa Police Department;  Steve Foritano, Assistant PolkCounty Attorney All in their official and personalcapacities, Appellees.
No. 96-1712.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1996.Decided Dec. 11, 1996.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert B. DePugh appeals the District Court's1 grant of summary judgment to defendants in his civil rights action based on the issuance and execution of a Missouri search warrant.  Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri